DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Status of Claims
This action is in reply to amendments filed on 3/15/2021.  Claims 11 has been amended.  Claims 1-10 have been cancelled.  Claims 21-28 have been added.  Claim 20 was previously withdrawn.  Therefore, claims 11-19 and 21-28 are currently pending and have been examined.

Examiner’s Amendments
An Examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 C.F.R. § 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this Examiner’s amendment was given in a telephonic interview with Bao Tran (USPTO Registration No. 37,955) on or about June 7, 2021.

The application has been amended as follows:

1-10. (cancelled).

11. (currently amended) A method to process blockchain data for a device with a body, an accelerometer coupled to the body to detect acceleration, a sensor, a wireless transceiver, the method comprising:



using the blockchain to uniquely share patient data while complying with a patient confidentiality requirement:

analyzing or predicting treatment response to a therapeutic intervention; 

aggregating genetic information, environmental information, treatment data, and treatment response from a patient population;

applying machine learning to predict disease risks based on the aggregated genetic information, treatment data, and treatment response from a patient population; 

and recommending lifestyle modification to the patient based on the aggregated population data to mitigate a disease.

12.    (original) The method of claim 11, comprising analyzing distant metastases and predicting the development of tumors.

13.    (original) The method of claim 11, comprising securing patient data or sharing patient data with the blockchain.

14.    (cancelled).
.



16.    (original) The method of claim 11, comprising detecting omic changes with genomic, proteomic, transcriptomic, nutrigenomic and metabolomic analysis, and tracking omic changes tophysiological changes in the subject over time.

17.    (original) The method of claim 11, comprising correlating emotional health with omic changes for one of genomic, proteomic, transcriptomic, nutrigenomic, metabolomic condition; and to generate a treatment for people with similar emotional states.

18.    (original) The method of claim 11, comprising:

mining the clinical database and health database for one or more markers associated

with one or more health conditions and for patients sharing similarity with the subject;

identifying at least one similar health conditions and identifying one or more corrective actions previously taken in the repository and the result of each corrective action for the one or more health conditions;

presenting the corrective action and result to a doctor and recommending an action to reduce risk from the predicted health condition.

19. (original) The method of claim 11, comprising:

obtaining clinical data and genetic data from one or more clinical laboratory test equipment;

storing genetic markers including germ line data and somatic data over time in a clinical database;

obtaining clinical data from a physician database or from an emergency room database;

correlating the emotional health with the clinical data and genetic data to detect health changes in a subject.

20. (cancelled).

21.    (new) The method of claim 11, comprising offering digital coins to be used with a

product or a service.

22.    (new) The method of claim 11, comprising a module to compare a third party behavior with a user behavior.

23.    (new) The method of claim 11, wherein the blockchain is coupled to data captured by a sensor.

24.    (new) The method of claim 11, receiving patient data from a mobile device and associating patient data with entries on the blockchain.

25.    (new) The method of claim 11, receiving patient data from a medical and associating patient data with entries on the blockchain.



27.    (new) The method of claim 11, comprising generating a token from the patient data.

28.    (new) The method of claim 11, wherein the token represents a unique token or fungible token.

Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:  The prior art taken alone or in combination failed to teach or suggest a method to process blockchain data for a device with a body, an accelerometer coupled to the body to detect acceleration, a sensor, a wireless transceiver, the method comprising: receiving sensor data relating to medical, health or fitness; coupling sensor data to a blockchain; using the blockchain to uniquely share patient data while complying with a patient confidentiality requirement: analyzing or predicting treatment response to a therapeutic intervention;  aggregating genetic information, environmental information, treatment data, and treatment response from a patient population; applying machine learning to predict disease risks based on the aggregated genetic information, treatment data, and treatment response from a patient population; and recommending lifestyle modification to the patient based on the aggregated population data to mitigate a disease, as recited in independent claim 11, in combination with the other recited features of the claims.

The closest prior art found during extensive searching was Shah (US 2017/0091397 A1) which discloses collecting patient medical records data from a wearable sensor and input them into a blockchain, where a healthcare provider gets updates and access in real time through the blockchain and makes necessary changes in health plans, treatment, etc. (¶ 0087).   Shah however fails to teach or suggest a method to process blockchain data for a device with a body, an not have been motivated to include these missing elements in an embodiment in the Shah disclosure because it is not an obvious variation of Shah to use the blockchain to uniquely share patient data while complying with a patient confidentiality requirement, analyze or predict treatment response to a therapeutic intervention, aggregate genetic information, environmental information, treatment data, and treatment response from a patient population, apply machine learning to predict disease risks based on the aggregated genetic information, treatment data, and treatment response from a patient population, and recommend lifestyle modification to the patient based on the aggregated population data to mitigate a disease.  Therefore, these features are not obvious because none of the prior art teaches or suggests a method to process blockchain data for a device with a body, an accelerometer coupled to the body to detect acceleration, a sensor, a wireless transceiver, the method comprising: receiving sensor data relating to medical, health or fitness; coupling sensor data to a blockchain; using the blockchain to uniquely share patient data while complying with a patient confidentiality requirement: analyzing or predicting treatment response to a therapeutic intervention;  aggregating genetic information, environmental information, treatment data, and treatment response from a 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance." 

Conclusion
Any inquiry of a general nature or relating to the status of this application or concerning this communication or earlier communications from the Examiner should be directed to JOSEPH BURGESS whose telephone number is (571)270-5547.  The Examiner can normally be reached on M-F 8-5.  If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, ROBERT MORGAN can be reached at (571)272-6773.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see  http://portal.uspto.gov/external/portal/pair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866)217-9197 (toll-free).

Any response to this action should be mailed to:
Commissioner of Patents and Trademarks
P.O. Box 1450
Alexandria, VA 22313-1450

or faxed to 571-273-8300.  Hand delivered responses should be brought to the United States Patent and Trademark Office Customer Service Window:

Randolph Building
401 Dulany Street
Alexandria, VA 22314.
/JOSEPH D BURGESS/Primary Examiner, Art Unit 3626